57 Cal. 2d 869 (1962)
RUSSELL FRANKLIN BYARS, Petitioner,
v.
THE SUPERIOR COURT OF LOS ANGELES COUNTY, Respondent; THE PEOPLE, Real Party in Interest.
L. A. No. 26694. 
Supreme Court of California. In Bank.  
May 10, 1962.
 Frank C. Wood, Jr., for Petitioner.
 Stanley Mosk, Attorney General, William E. James, Assistant Attorney General, William B. McKesson, District Attorney (Los Angeles), Harry Wood and Harry B. Sondheim, Deputy District Attorneys, for Respondent and Real Party in Interest.
 Memorandum
 SCHAUER, J.
 Petitioner seeks prohibition to restrain respondent superior court from proceeding to trial on an information charging him with violation of section 288a of the Penal Code.
 Petitioner and his codefendant were arrested in toilet booths located in a Long Beach amusement park after their activities had been observed by a police officer stationed on the roof of the restroom and looking through a pipe installed in the ceiling of the booths below. The sole issue here presented is whether the testimony of the arresting officers, upon which petitioner was held to answer, was inadmissible because obtained by an illegal search and seizure.
 The issue of law is identical with that presented in the case entitled Bielicki v. Superior Court, L. A. 26693, ante, p. 602 [21 Cal. Rptr. 552, 371 P.2d 288], also decided this day, and the reasoning set forth in our opinion in that case is equally applicable here.
 Let the peremptory writ of prohibition issue as prayed.
 Gibson, C. J., Traynor, J., McComb, J., Peters, J., White, J., and Dooling, J., concurred.